Opinion by
Mr. Chief Justice Sterrett,
It is too well settled to admit of any doubt that’ a voluntary bond payable at the maker’s death is, both in law and equity, a gift of the money. It is strictly debitum in presenti solvendum in futuro, and as irrevocable as any other obligation under seal, which imports a consideration: Mack’s Appeal, 68 Pa. 231. It must, it is true, be postponed in distribution to creditors, but is good as against the maker, his heirs and legatees : Candor’s Appeal, 27 Pa. 119; and if made in good faith, will conclude even his widow: Ross’s Appeal, 127 Id. 4.
But fraud will render any transaction voidable at the instance of those who have been defrauded as against those who were parties or privies; and this should be especially true when the fraud is in violation of marital rights. The husband, standing as he does in a relation of contract and confidence, is bound to the exercise of the utmost good faith. He may give away or squander his property and thus reduce himself and wife to poverty, according to the authorities; but no ease has gone so far as to sustain a voluntary obligation given and received with intent to defraud the wife’s rights. That she has an interest capable of being defrauded was settled in Mack’s Appeal, supra. True, until her husband’s death, her interest is contingent; but a creditor has only a contingent interest in his debtor’s goods, and yet he may be defrauded in respect of that interest; and why not the wife ?
It is conceded that the donees in this case were not parties nor privies to the fraud; and consequently the widow can have *218lio claim as against them ; but she stands in a different relation to the heirs of her deceased husband. These are but volunteers and can claim no advantage from their ancestor’s fraud which he could not have claimed; while the widow, occupying as she does, in contemplation of law, the position of purchaser, Reed v. Reed, 9 Watts 263, Greiner’s Appeal, 103 Pa. 89, has a “ higher equity,” which gives her a right to compensation out of the estate.
It follows, therefore, that the schedule of distribution reported bj the learned auditor is correct, and that the decree of the-court below should be reversed.
Decree reversed, with costs to be paid by the appellees ; and it is now adjudged and decreed that the fund be distributed in accordance with the schedule of distribution recommended by the auditor.